Exhibit 10.14

 

LICENSE AGREEMENT

 

This License Agreement (“Agreement”) is entered into this dated as of this _21st
_ day of April 2015 (“Effective Date”), by and between Cipherloc Corporation, a
Texas corporation with its principal place of business located at 1291 Galleria
Drive, Suite 200 Henderson, NV 89014 (“Licensee” ) and Code Robert, LLC, a
Hawaii corporation at 310 Kamaole Rd., Kula, HI 96790 and Sunset Angel
Productions, LLC, a Hawaii corporation located at 277 Wiliko Place, Suite 240,
Lahaina, HI 96761 (collectively the “Licensor”). The Licensor and Licensee shall
be collectively referred to as the Parties

 

Recitals

 

WHEREAS, Licensor owns a software asset known as Cross Platform Social System
which is code developed by Licensor for cross-platform, digital use (“XPSS”) and
is engaged in the business of digital software solutions and application
software development services; and

 

WHEREAS, Licensee is the owner of CipherLoc Polymorphic Key Progression
Algorithmic Cipher Engine (“CipherLoc® PKPA”), is in the business of digital
cryptography and desires to use XPSS on a non-exclusive basis in its
CipherLoc®PKPA engine

 

Agreement

 

In consideration of the mutual benefits to be derived from this Agreement and of
the representations, warranties, conditions, agreements and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.The Recitals are incorporated herein by this reference.

2.Licensor herby grants unto Licensee a perpetual non-exclusive license to use
XPSS in the Licensees, CipherLoc PKPA engine and a perpetual non-exclusive
license for other applications. Said License shall include the items set forth
in Schedule 2.1 Licensed Assets.

3.As consideration to Licensor for the license, the following shall occur:

a.Licensor shall provide simple written technical information (see Section 2.1
Licensed Assets) and where the XPSS interfaces (“hooks”) are located for the
purpose of Licensee integrating Licensor’s XPSS product into the CipherLoc end
product and Licensor and Licensee agree that such technical information and
support is considered Confidential Information. Licensor shall have no rights or
claims to the eventual end product.

b.Licensor will be awarded at closing or immediately thereafter fifty thousand
(50,000) common shares of Licensee’s stock, trading symbol “CLOK”, restricted
pursuant to Rule 144, which are restricted for a 12 month period. Said shares
shall be issued to the Licensor or its designees.

c.Licensor’s compensation as described in section 3b, herein, shall be split
into equal portions and one portion shall be sent to Code Robert, LLC at 310
Kamaole Rd., Kula, HI 96790 and the other portion shall be sent to Sunset Angel
Productions, LLC, 277 Wiliko Place, Suite 240, Lahaina, HI 96761.

4.This Agreement shall be construed and governed in accordance with Nevada law,
and venue shall be in the Eighth Judicial District Court, Clark County, Nevada.

5.Should a lawsuit be necessary to enforce the terms of this Agreement, the
prevailing party shall be entitled to attorneys’ fees and costs of the suit.

6.This Agreement may be executed in counter-parts, and facsimile copies of
signatures shall have the same force and effect as originals

7.Assignment. This Agreement and the rights and obligations hereunder shall not
be assignable or transferable by any party hereto without the prior written
consent of the other parties hereto, provided, however, that Licensee may assign
all or part of its rights and obligations hereunder to any subsidiary or any
other Person directly or indirectly controlling, controlled by or under common
control with Licensee, provided that no such assignment shall, without the
consent of the Seller Parties, relieve Licensee of its obligations hereunder.

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

CIPHERLOCK CORPORATION   CODE ROBERT, LLC Licensee   Licensor       /s/ Michael
De La Garza   /s/ Robert Bonifacio Signature   Signature       MICHAEL DELAGARZA
  ROBERT BONIFACIO PRESIDENT AND CEO   PRESIDENT AND CEO 1291 W. GALLERIA DR.
STE. 200   P.O. Box 601 HENDERSON, NV 89014   KULA, HI 96790 702-818-9011  
808-344-2164       Licensor     SUNSET ANGEL PRODUCTIONS, LLC:           /s/
William Ciancio           WILLIAM CIANCIO     Printed Name     PRESIDENT AND CEO
    277 Wiliko Place, Ste. 240     LAHAINA, HI 96761     808-345-5411    



 

 

 SCHEDULE 2.1 

 

Licensed Assets

ItemDescription

1)XPSS software which is a method for securely sending and receiving a file to
and from a contact.

2)All Documentation necessary to use the XPSS software solution.

3)Version 1.0 Computer Source Code for the XPSS software solution.

4)A list of all tools used in or necessary to make the XPSS software solution
function as designed. Licensee will have to acquire & purchase their own
licenses of all necessary tools. Licensor will only provide XPSS Source code, no
other software or tools will be provided.

   

